DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 3/8/2021, with respect to 35 U.S.C. 103 rejection of claims 1-5, 8-12, and 15-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-5, 8-12, and 15-19 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John Conklin on April 22, 2021.

The application has been amended as follows: 

In the Claims
	Claims 6, 7, 13, 14, 20, and 21 are canceled.
	Claim 8 line 13, "wherein both the source and target access node are in direct communication with a gateway" is changed to -- wherein both the source and target access node are in indirect communication with a gateway –
 
Allowable Subject Matter
Claims 1-5, 8-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest wherein the target node is determined by the topology of the SDP network to include the target access node having indirect access to the gateway and a node having direct access to the gateway; wherein the source node is configured by the controller to bear the first function module associated with the service of the UE before the node handover to implement the data stream exchange between the UE and the gateway, thereby enabling the source access node to (i) send data temporarily stored thereon to the target node according to the first forwarding entry group, and (ii) receive a downlink data stream from the gateway for forwarding the downlink data stream to the UE; and determining, by the controller and according to the second function module, a second forwarding entry group required for the data stream transmission between the gateway and the target node, thereby enabling the gateway to (i) generate a downlink data stream end mark and (ii) send the downlink data stream end mark to the source access node according to the second forwarding entry group, and thereby enabling the UE to perform the data stream exchange with the gateway through the target node in conjunction with other limitations in independent claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hapsari et al. (US Pat. No. 8,548,477) discloses handover comprising source base station, target base station, and common data gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466